CONSENT ORDER
THIS MATTER, having been opened to the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, and with the consent of the Respondent, Edward K. Rodgers, of Blackwood, and it appearing that the Office of Attorney Ethics and Respondent having agreed to Respondent being temporarily suspended from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District XIV Ethics Committee,
IT IS ORDERED that:
1. Edward K. Rodgers of Blackwood, admitted to practice in this State in 1991, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. All funds, if any, presently existing in any New Jersey financial institution, pursuant to R. 1:21-6, shall be restrained from disbursement and shall be transmitted by the banks which are the present custodians thereof to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund pending the further Order of this Court.
3. Edward K. Rodgers is hereby restrained and enjoined from practicing law during the period of suspension.
4. Edward K. Rodgers is hereby restrained and enjoined from disbursing funds from any of the foregoing bank accounts.
5. Edward K. Rodgers shall comply with R. 1:20-20, governing suspended, disbarred or resigned attorneys.